DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare Randazzo on 6/15/2022.
The amendments were proposed for the following reasons: claims 1, 7, and 13 recited “…with the set of personal characteristic parameter value(s) respectively corresponding to the plurality of personal characteristic parameter value(s)…”, which seemed to assert that the personal characteristic parameter values corresponded to themselves, making the scope of the claim unclear. Additionally, the word “to” was added to the recitation of “photographs that would tend be taken by humans” to correct the apparent typing error.

The application has been amended as follows: 
Claims 1,7, and 13 are amended as follows (claims 1-6, 8-12, and 14-18 are unchanged):
1.	A computer-implemented method (CIM) comprising:
receiving a class information data set including information indicative of a set of personal characteristic parameter value range(s) for a class of humans, with the personal characteristic parameter value range(s) respectively corresponding to a plurality of personal characteristic parameters;
receiving a photographic images data set including:(i) a plurality of photographic images captured by human(s), and (ii) for each given photographic image, a set of personal characteristic parameter value(s) characterizing the photographer who captured the given photographic image;
selecting a plurality of training images from the plurality of photographic images, with the selection being based upon the personal characteristic parameter value range(s) and the personal characteristic parameter value(s) respectively associated with the photographic images;
generating human-emulating machine logic for controlling a photographic robot to capture human-emulating photographic images that emulate photographs that would tend to be taken by humans characterized by the personal characteristic parameter value range(s);
configuring the photographic robot with the human-emulating machine logic; and
capturing, by photographic robot, a first human-emulating photographic image under control of the human-emulating machine logic.

7.	A computer program product (CPP) comprising:
a machine readable storage device; and
computer code stored on the machine readable storage device, with the computer code including instructions and data to cause a processor(s) set to perform operations including the following:
receiving a class information data set including information indicative of a set of personal characteristic parameter value range(s) for a class of humans, with the personal characteristic parameter value range(s) respectively corresponding to a plurality of personal characteristic parameters,
receiving a photographic images data set including: (i) a plurality of photographic images captured by human(s), and (ii) for each given photographic image, a set of personal characteristic parameter value(s) characterizing the photographer who captured the given photographic image, 
selecting a plurality of training images from the plurality of photographic images, with the selection being based upon the personal characteristic parameter value range(s) and the personal characteristic parameter value(s) respectively associated with the photographic images,
generating human-emulating machine logic for controlling a photographic robot to capture human-emulating photographic images that emulate photographs that would tend to be taken by humans characterized by the personal characteristic parameter value range(s),
configuring the photographic robot with the human-emulating machine logic, and
capturing, by photographic robot, a first human-emulating photographic image under control of the human-emulating machine logic.

13.	A computer system (CS) comprising:
a processor(s) set;
a machine readable storage device; and
computer code stored on the machine readable storage device, with the computer code including instructions and data to cause the processor(s) set to perform operations including the following:
receiving a class information data set including information indicative of a set of personal characteristic parameter value range(s) for a class of humans, with the personal characteristic parameter value range(s) respectively corresponding to a plurality of personal characteristic parameters,
receiving a photographic images data set including: (i) a plurality of photographic images captured by human(s), and (ii) for each given photographic image, a set of personal characteristic parameter value(s) characterizing the photographer who captured the given photographic image, 
selecting a plurality of training images from the plurality of photographic images, with the selection being based upon the personal characteristic parameter value range(s) and the personal characteristic parameter value(s) respectively associated with the photographic images,
generating human-emulating machine logic for controlling a photographic robot to capture human-emulating photographic images that emulate photographs that would tend to be taken by humans characterized by the personal characteristic parameter value range(s),
configuring the photographic robot with the human-emulating machine logic, and
capturing, by photographic robot, a first human-emulating photographic image under control of the human-emulating machine logic.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest the features of receiving class information with characteristic parameter value ranges, receiving photographic images data characterizing the photographer that captured the images, and emulating human photography in a manner based on the characteristic parameter value ranges and values as claimed in independent claims 1, 7, and 13.
For example, Shanmugam et al. US 20200077016 A1 discloses in paragraph [0104] “Prioritized attributes 507 identify attributes that are considered important or preferred by a user.”, which could be reasonably interpreted to be a set of personal characteristic parameters, but Shanmugam fails to disclose value ranges or identifying a class of humans. Shanmugam also discloses in paragraph [0030] “…the image capture device is configured to capture the image of the target object using the inbound activity context.” and in paragraph [0040], “…image controller 126 in digital camera 120 takes the form of hardware, software, or some combination thereof.”, which could be reasonably interpreted to be a robot that takes pictures according to information related to prior human-captured images, but Shanmugam fails to disclose generating human-emulating logic to take photographs characterized by personal characteristic parameter value ranges. Nor does Shanmugam disclose selecting a plurality of training images based on personal characteristic value ranges. Therefore, for at least the reasons above, Shanmugam fails to disclose the claimed invention.
A subsequent search did not reveal other art that would, in combination with Shanmugam, render the applicant’s invention obvious to one of ordinary skill in the art prior to the effective filing date of the application.
As such, the subject matter of the respective independent claims is neither anticipated nor obvious to one of ordinary skill in the art in view of the prior art documents. Therefore, the respective independent claims and associated dependent claims are deemed to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK T. DETWEILER whose telephone number is (571)272-3324. The examiner can normally be reached M-R 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664